In this issue devisavit vel non the question was whether a purported will was genuine or was a forgery. After a trial of eight days and an adequate and comprehensive charge taking up 58 typewritten pages, the jury rendered a verdict against the instrument. The trial judge, in refusing judgment non obstanteveredicto and a motion for new trial, stated: ". . . we approve the verdict . . . the testimony adduced before the Jury warranted them in bringing in the verdict they did." Our review of the evidence convinces us that the trial judge committed no error. No useful purpose can be served by restating the testimony in support of and against the purported will. We accordingly affirm the judgment entered by President Judge GEARHART, specially presiding.